Citation Nr: 1760488	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-18 436A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army from August 2004 to August 2007.  The Veteran served during the Gulf War Era.  For his meritorious service, the Veteran was awarded (among many other decorations) the Combat Infantryman Badge, and the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A June 2014 rating decision granted a 70 percent disability evaluation for the Veteran's post-traumatic stress disorder (PTSD), effective April 22, 2014. These rating decision for PTSD were affirmed by the Board in June 2017.

The Board remanded the claim for TDIU in June 2017 to obtain an updated employment history from the Veteran.  The RO mailed the Veteran a request for an updated employment history in June 2017.  The directives have been substantially complied with and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. During the entire appeal period, service connection has been established for PTSD, evaluated as 70 percent disabling; cervical strain, evaluated as 10 percent disabling; low back strain, evaluated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined rating for these disabilities is 80 percent.

2. The Veteran has failed to meet his evidentiary burden that his service-connected disabilities, considering his education and work history, preclude him from obtaining and maintaining substantially gainful employment.




CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16 (a).

Here, service connection has been established for PTSD, evaluated as 70 percent disabling; cervical strain, evaluated as 10 percent disabling; low back strain, evaluated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  These evaluations combine for an 80 percent disability rating.  Therefore, the Veteran's service-connected disabilities meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16 (a).

In June 2010, the Veteran submitted a completed a VA 21-8940, Application for Increased Compensation Based on Unemployability Claimants for TDIU, asserting that his service-connected disabilities, including PTSD, have rendered him unable to follow substantially gainful employment.  At that time, the Veteran was employed.  During the April 2014 and July 2016 VA examinations, the Veteran indicated he was currently employed.  In June 2017, the Board remanded the issue, and instructed the RO to advise the Veteran that, in a claim for TDIU, the evidence must show that he is unable to follow substantially gainful employment.  The Board also noted that the Veteran's claims file does not contain a completed VA 21-8940 form to reflect the Veteran's current employment status or the Veteran's employment history after June 29, 2010, the date the request for TDIU was filed. The RO was instructed to provide the Veteran with appropriate notice and an opportunity to comment on his employment, education, and training, after June 29, 2010, and the impact of his service-connected disabilities on his employability.

In June 2017, the RO mailed the Veteran a letter requesting an updated employment history, along with a VA Form 21-8940.  Since that date, no completed VA Form 21-8940 has been received by the VA.  In July 2017, VA received the claimant's Vocational Rehabilitation and Employment file.  These records indicate that the Veteran began rehabilitation and employment counseling in September 2009.  The Veteran's case was closed in September 2010 after the Veteran did not respond to calls, e-mails, and letters from a Vocational Rehabilitation Counselor. The Vocational Rehabilitation and Employment file ends in 2010, and provides no explanation for employment reported by the Veteran at VA examinations in April 2014 and July 2016.  In November 2017, the Veteran's attorney submitted a brief, with a copy of the September 2010 and April 2014 VA examination reports.  The brief also summarizes the Veteran's wife statements that the Veteran has struggled with maintaining employment due to flashbacks, losing his temper, and a constant state of heightened vigilance.  While this evidence is probative of the Veteran's ability to obtain and maintain employment, the attorney's brief did not contain an updated employment history. 

The Veteran has not provided his complete work and education history.  The Veteran has been given ample notice and opportunity to submit the information needed to establish entitlement to this benefit.  For whatever reason, he has not done so.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, because the Veteran did not respond to VA's request for additional information, the Board is constrained to find that he has not meet his evidentiary burden for a TDIU, as the Veteran has not provided additional information about his education and prior work experience, or what periods he has worked since 2010.

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it entitlement to a TDIU must be denied. 38 C.F.R. § 4.16.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


